Citation Nr: 1726844	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1957 to April 1958, with additional periods of ACDUTRA in August and December 1958, December 1959, and December 1960.  He died in January 1974; the Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In June 2011, the Board remanded the claim for further development.  The Board then denied the claim in a May 2013 decision.  The Appellant appealed the claim to the Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court granted an April 2014 Joint Motion for Remand, vacating the Board's decision and remanding the claim to the Board for further development and readjudication in compliance with the terms of the Joint Motion.  In September 2014, the Board remanded the claim for additional development consistent with the Joint Motion.  

The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was remedied by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran died in January 1974 due to renal failure secondary to an infection due to pancytopenia and acute granulocytic leukemia.

2.  The competent evidence does not show, nor may it be presumed, that the Veteran's acute granulocytic leukemia was caused by exposure to ionizing radiation in service.

3.  The Veteran's death was not caused by a service-connected disability, nor was there a service-connected permanent and total disability at the time of his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in January 2012 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  Although some of the Veteran's service personnel records are included in the claims file, the evidence indicates that some of the Veteran's service personnel records are deemed to have been lost in a fire at the National Personnel Records Center (NPRC).  See November 2008 Correspondence.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence of record includes service treatment records, post service treatment records, and evidence submitted by the Appellant, including her lay statements.  As will be addressed in greater detail below, the Board also finds that the special development procedures of section 3.311(a) regarding the Appellant's radiation exposure assertions have been complied with.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

In order to establish service connection for the cause of the Veteran's death, the medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as leukemia, become manifest to a degree of 10 percent within one year from separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  

In order for the presumption to attach, bone cancer must become manifest within 30 years after exposure, leukemia may become manifest at any time after exposure, posterior subcapsular cataracts must become manifest become manifest 6 months or more after exposure, and other diseases specified in §3.311(b)(2) must become manifest 5 years or more after exposure.  38 C.F.R. §3.311(b)(5). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 
38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 38 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Analysis 

The Appellant is seeking to establish service connection for the cause of the Veteran's death.  The Veteran died in January 1974 at the age of 34 due to (or as a consequence of) renal failure secondary to an infection due to pancytopenia and acute granulocytic leukemia.  See January 1974 Death Certificate; May 1974 Private Treatment Records.


The Appellant contends that the Veteran's acute granulocytic leukemia was due to the Veteran's exposure to ionizing radiation during periods of ACDUTRA while serving in the Dugway Proving Grounds in Utah and at the Yakima Training Center.  See November 2008 Correspondence.   

A portion of the Veteran's military records were deemed to have been lost in the 1973 fire at the National Personnel Records Center (NPRC).  See November 2008 Correspondence.  However, the Appellant asserts that in October 1957, the Veteran had a period of ACDUTRA for 6 months.  She further reports that during the period, he was transferred to a U.S. Army Installation at the Dugway Proving Grounds in Utah for specialized training.  Although, the Veteran's personnel records do not reflect service in the Dugway Proving Grounds in Utah, the Board resolves reasonable doubt in the Appellant's favor and finds the Appellant credible.  As such, the Board finds that the Veteran had ACDUTRA service in the Dugway Proving Grounds in Utah.    

The available service records confirm that the Veteran had periods of ACDUTRA in Fort Ord., California and served 15 days at Yakima Training Center (Yakima) in Company E, 2nd Battalion, of the 414th Infantry in August 1958.  See Service Personnel Records. 

Section 3.311(b)(2) of title 38 of the Code of Federal Regulations states that the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include: all forms of leukemia except chronic lymphatic leukemia.   38 C.F.R. § 3.311(b)(2)(i).

In this case, the Veteran was diagnosed with acute granulocytic leukemia in 1974. 
This disease was diagnosed over fourteen years after his last period of ACDUTRA. 

Section 3.311(a)(1) of title 38 of the Code of Federal Regulations states that (1) in all cases in which it is established that a radiogenic disease first became manifest after service and after any applicable presumptive period as specified in § 3.307 or §3.309, and (2) it is contended that the disease resulted from exposure to ionizing radiation in service, an estimate will be made as to the size and nature of the radiation dose or doses.

The development actions must comply with the holding in Earle v. Brown, 
6 Vet. App. 558 (1994).  The RO has the responsibility to obtain information that could assist in the preparation of a dose estimate for the Veteran.  Thereafter, all information that could relate to the amount of any radiation exposure the Veteran may have received should be submitted to the Under Secretary for Health for the preparation of a dose assessment in accordance with section 3.311(a)(2)(iii).  Then, further development set forth under § 3.311(c) should be completed.  The circumstances of the Veteran's claimed exposure are such that complete exposure information might not be found solely in a DD Form 1141.

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be completed in the dose assessment development phase in a claim such as the Veteran's.  The regulation directs that all records obtained will be forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  This is not discretionary and the claim must be referred to the Under Secretary for Health as provided in the regulation. 

VA may rely upon dose data provided by the Department of Defense in cases brought under sections 3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose estimate preparation by VA in claims brought under section 3.311(a)(2)(iii) is clear from the regulation and must be based upon all available information.  This would include any information contained in the referenced records.




In April 2012, the U.S. Army Ionizing Radiation Dosimetry Center reported that it had researched its files for records of exposure to ionizing radiation for the Veteran and were unable to locate any records for him.  

A February 2016 report from the U.S. Army Public Health Center provided an assessment of radiation exposure for the Veteran based on the descriptions of his reported exposures in Yakima and Dugway Proving Ground.  According the report, the estimated maximum dose to the Veteran for the period of October 1957 to April 1958 (7 months) spent at Dugway Proving Ground is 0.57 millisievert (mSv) (0.057 rem).  The report further indicated that there was no exposure evidence for the Veteran's time spent at Fort Ord.  The report further states that the total radiation dose to the Veteran from exposure at Yakima for August 1958 is not likely to exceed 0.086 mSv (0.0086 rem).  The total potential radiation dose to the Veteran is 0.066 rem.  

The Board notes that the Appellant, through her representative has challenged the accuracy of the February 2016 dosage estimate.  See June 2017 Informal Hearing Presentation.   

The Board rejects the arguments that the dose assessment was questionable.  After numerous attempts to obtain the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, the information was found to not be available.  The February 2016 dose assessment makes clear that all available information regarding the Veteran's in-service assignments - including the statements of the Appellant - were considered in rendering an upper bound dosage estimate.   

With respect the Veteran's reported exposure in the Dugway Proving Ground (DPG), the report states:

VA's inquiry indicated that the Veteran had active duty training at DPG between October 1957 and April 1958.  For this assessment, the radiation dose to the Veteran will be estimated based on the radiological environment at DPG between April 1957 and April 1958.  We will first calculate the potential radiation for one year's expose and then adjust for the actual exposure period of October 1957 to April 1958 (seven months).  A review of the Deseret News article of 22 December 1999, 'Weapons Testing' (Davidson, 1994) listed no radiation-related test at DPG during 1957 and 1958.  Davidson (1994) states that there were two tests planned for May 1953 that would have used 110,000 curies of Ta-182.  There was never confirmation of these tests, but Davidson (1994) states that the Army in 1989 assumed that they did occur.  In 1995, The Advisory Committee on Human Radiation Experiments (ACHRE) estimated that 13,000 curies of Ta-182 were releases [sic] between 1949 and 1952 and made no mention of the planned 1953 tests.  

Giving the maximum benefit of the doubt to the Veteran, it's assumed that about 123,000 curies of Ta-182 were released over 4 square miles in 1953. Four years before the Veteran's exposure in 1957; furthermore, it's assumed that the Veteran was exposed for 24 hours per day for one year with no accounting factors that would reduce the exposure. . . .

Overall, the radiation doses are speculative because of the assumption that the 1953 test actually took place.  Overall, the estimated maximum dose to a person from one year (April 1957 to April 1958) of exposure at DPG is about .91 mSv (0.097 rem).  Assuming the Veteran was at DPG for the actual exposure period of October 1957 to April 1958 (seven months) the estimated radiation dose is 0.566 mSv (0.0566 rem).   

With respect the Veteran's reported exposure while service in Yakima, the report stated:
	
The Veteran's records provided in the dose reconstruction request kit indicate that the Veteran was located in Yakima and Colville, WA during August 1958.  The city of Yakima is about 50 miles west of Hanford, and the city of Colville is about 150 miles northeast of Hanford.  In general, the highest doses from releases at Hanford were at locations closer to the release points, with Ringgold, WA being the 'highest impact location for both the atmospheric and Columbia River exposure pathways' (Farris 1996).  The Veteran was assigned to the Hanford area in August 1958 and the VA request asks that we consider 'atmospheric nuclear testing around August 1958 or within six months prior to August 1958.'  This corresponds to a period of February - August 1958.  For this assessment the dose for the entire year of 1958 will be used.  

An upper estimate of the total effective dose equivalent can be found by adding the doses from the atmospheric and Columbia River Pathways shown in Figure 12 of Farris, et al. (1996).  From this figure, the atmospheric pathway dose is about 1.02 mSv and the Columbia River pathway dose is about 0.01 mSv for a total of about 1.03 mSv for 1958. 

The total radiation dose to a person at Yakima, Washington during 1958 is not likely to exceed 1.03 mSv (0.103 rem).  The estimated maximum dose to the Veteran from one month's exposure is 0.0858 mSv (0.00858 rem).   

The Board finds that the February 2016 dose assessment considered the Veteran's service history of record as well as the Appellant's statements regarding the Veteran's experience in service.  In addition, the report provided upper bound dosage estimates based on detailed research and the applicable information regarding the circumstances of service.  Furthermore, the author gave a detailed account of the scientific process used to reach his conclusion.  As such, the Board finds the February 2016 report from the U.S. Army Public Health Center dose assessment reliable and probative.

In a February 2017 memorandum, the Director of Post-9/11 Era Environmental Health Program opined that it is unlikely that the Veteran's renal failure due to pancytopenia and acute granulocytic leukemia and subsequent death was a result of ionizing radiation in service.  The Director reasoned that a May 2016 position statement PS010-3, Radiation Risk in Perspective by the Health Physics Society stated that, "The average annual equivalent dose from natural background radiation in the United States is about 3 mSv (0.3 rem).  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv (5 rem) in the first 17 years of life and about 250 mSv (25 rem) during an average 80-year lifetime.  Substantial and convincing scientific data show evidence of health effects following high-dose exposure (many multiples of natural background).  However, below levels of about 100 mSv (10 rem) above background from all sources combined, the observed radiation effect in people are not statistically different from zero." As such, the Director reasoned that since the Veteran's in service total radiation exposure did not exceed 100 mSv (10 rem), radiation exposure was not the cause of his death.      

The Board finds the Director's opinion adequate and the most probative evidence as to the question at hand.  The Director of the Post-9/11 Era Environmental Health Program, a medical doctor and Master of Public Health, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only evidence supporting a conclusion that the Veteran's leukemia was caused by exposure to radiation in service is the Appellant's statements.  The Board has carefully and sympathetically considered the Appellant's lay statements.  It is well established that lay persons without medical training, such as the Appellant, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's leukemia was related to exposure to ionizing radiation is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Appellant is not competent to opine as to the etiology of Veteran's leukemia because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In sum, the preponderance of the evidence of record shows that the Veteran's leukemia was not caused by exposure to ionizing radiation in service. 

Notwithstanding the findings above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of his active service.  In this case, the Appellant does not contend and a review of the service treatment records does not show that the Veteran had renal failure secondary to an infection due to pancytopenia and acute granulocytic leukemia in service.  

Finally, the Appellant does not assert and the evidence does not show that the Veteran's acute granulocytic leukemia manifested to a compensable degree within one year of separation.  The Appellant specifically reported that she first met the Veteran in 1971 and during the summer of 1973 he began to complain of persistent fatigue and weakness. See November 2008 Statement.  She reported that his symptoms worsened significantly by early November 1973 and a diagnosis of leukemia was made - over 10 years after any period of ACDUTRA.  

Moreover, as the Appellant asserts that the Veteran's exposure occurred during a period of ACDUTRA, the provisions of 38 C.F.R. § 3.309 are not applicable.  Under Section 3.309, a veteran must have served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946 for the presumption to attach.  Thus, service connection on a presumptive basis for a chronic disorder, namely leukemia, cannot be granted.  See 38 C.F.R. 
§ 3.309 (2016).

In sum, the competent evidence of record indicates that the service connection for the cause of the Veteran's death is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals'


Department of Veterans Affairs


